If he was so drunk at the time that he did not know what he was about, and if in that situation he was induced to sign a paper for a debt which he did not owe, that was a fraud; and a fraud practiced upon a man, whether drunk or sober, will vitiate the instrument signed by him. The jury will consider whether he was so imposed upon or not.
Verdict for plaintiff; referred to the Supreme Court.
NOTE. — See, upon the first point, the same case in the Supreme Court, where it was affirmed, 5 N.C. 131. Upon the second point, Perry v.Fleming, 4 N.C. 344; Logan v. Simmons, 18 N.C. 13; Gibson v. Partee,19 N.C. 530.
Cited: Cameron v. Power Co., 138 N.C. 368.